Citation Nr: 1759704	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-27 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder (GAD), and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected lumbar degenerative disc disease and bilateral lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from August 1982 to February 2005. He served in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 and a July 2011 rating decisions issued by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2016, the Veteran appeared and provided testimony at a Videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record. In July 2016, the matter was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file. LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim and that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). Remand is required for new VA examinations. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl, 21 Vet. App. at 120, 123-24.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Psychiatric Disorder

A December 2016 VA examination was conducted. The VA examiner found insufficient information in the record to support a diagnosis of PTSD. The examiner diagnosed GAD, but opined that it was not related to service. First, the examiner noted that there was no access to the Veteran's Vet Center records. Second, the examiner noted that the nature of his anxiety currently was more focused on on-going stressors and concerns, but didn't address why this is relevant to whether service caused the GAD in general, despite what the Veteran is currently focused on, especially as the examiner noted that the Veteran's hypervigilance does likely have some underpinnings in his military career as a police/security officer.  It was also the examiner's opinion that it is highly unusual for someone to experience a delayed onset of PTSD, and that there was no evidence found in unit history to corroborate the Veteran's reported stressor (motor vehicle accident). The examiner gave no supporting rationale or basis for this assertion.

The Veteran has consistently reported numerous stressors related to service. During the December 2016 VA examination, he stated that he experienced traumatic events in Puerto Rico in 1984, to include being shot at and being surrounded by wild dogs, at Whiteman AFB in Missouri where he witnessed the motor vehicle accident and saw his comrades electrocuted, in Turkey when he was surrounded by armed Turkish police, and other personal traumas to include finding out his best friend's new born infant died of SIDS and another friend shooting his wife with a shotgun in the chest.  The Veteran's service personnel records demonstrate deployments to Puerto Rico in support of Ocean Venture '84 and to Turkey from February 1985 to October 1987. The examiner failed to address all of the Veteran's reported stressors, specifically of being shot at in Puerto Rico in 1984. See VA examination, pg. 9; see also CAPRI, Mountain Home VAMC, 6/10/2016, pg. 626; see also RCS Client Information Record, 3/16/2017, pg. 4. While the examiner determined that a stressor was adequate to support a diagnosis of PTSD, and that it is related to the Veteran's fear of hostile military or terrorist activity, she did not discuss this stressor at all in the summary of the results or opinion, in reaching the ultimate conclusion that the Veteran did not have a diagnosis of PTSD. 

Additionally, unlike the stressor of a motor vehicle accident, no documented attempts have been undertaken to verify the stressors alleged to have taken place in Puerto Rico and Turkey. On remand, the RO must undertake to contact all appropriate agencies and to attempt to secure verification of these alleged stressors.

For the foregoing reasons, remand is required for a new VA examination to address these deficiencies and inconsistencies, and for further claim development.


Sleep Disorder

The Veteran is service-connected for lumbar degenerative disc disease and bilateral lumbar radiculopathy of the lower extremities.  

The Veteran underwent a VA examination in December 2016 and the VA examiner confirmed a July 2010 diagnosis of obstructive sleep apnea. The examiner opined that the Veteran's sleep apnea was less likely than not related to active service. The examiner provided a thorough supporting explanation for this conclusion, but did not provide an opinion regarding the Veteran's claims of secondary service connection.

The Veteran's VA treatment records reveal that the Veteran's back pain interferes with his ability to sleep a night. See CAPRI, 6/10/2016, pg. 3. The Veteran's treatment records also indicate that he has been prescribed Duloxetine, Tramadol, and Cymbalta for bilateral neuropathic foot pain, and that the long term goal of opioid therapy was to control back pain such that the Veteran can sleep better at night. See CAPRI, 6/10/2016, pgs. 1, 47. The December 2016 VA examination report noted that an April 2012 neurosurgery note stating that pain was a possible reason for the Veteran's sleep problems, and that he had sleep disturbance secondary to pain. See VA examination report, pg. 3.

The Board thus finds that an additional remand is warranted to obtain an additional VA examination and opinion that address service connection for a sleep disorder, to include as secondary to lumbar degenerative disc disease and bilateral lumbar radiculopathy of lower extremities.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Contact all appropriate sources in order to verify the Veteran's alleged stressors, to include being shot at in Puerto Rico in 1984 and being surrounded by armed Turkish police in Turkey. Document for the claims file what repositories were contacted and why. If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information. All verified dates of service and all responses received should be documented in the claims file. Any outstanding service personnel records (SPRs) and service treatment records (STRs) should also be obtained and associated with the claims file.

As these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. §3.159(c)(2). The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation and document these attempts in a memo to the file if such records are determined to be unavailable. Appropriately notify the Veteran and his representative if unable to obtain these records. 38 C.F.R. §3.159(e)(1).

4. After any additional records are associated with the claims file and verification of the Veteran's alleged stressors has been exhausted, schedule the Veteran for a VA examination to assist in determining the nature and etiology of all psychiatric disorders, to include GAD and PTSD, if present. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

(a) The examiner must provide all currently diagnosed psychiatric disorders.  If GAD is not diagnosed, the examiner must address the prior diagnoses of record.

(b) For each non-PTSD psychiatric disorder diagnosed, provide an opinion regarding whether it is at least as likely as not (50 percent probability or higher) that each disorder had its onset in, or is otherwise related to, active service. 

(c) If stressor verification is accomplished and a diagnosis of PTSD is deemed appropriate, the examiner should also opine as to whether any of the identified stressor(s) are adequate to support the diagnosis of PTSD. 

If there is a diagnosis of PTSD, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's PTSD had onset in, or is otherwise related to, a verified in-service stressor(s)? 

If not, the examiner must provide a thorough explanation, to include addressing the positive PTSD screening in a February 2015 VAMC Mountain Home Clinician Note Addendum and all subsequent treatment records for PTSD through the present.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any sleep disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description his service.

(a) The examiner must provide all currently diagnosed sleep disorder(s).  

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed sleep disorder was caused or aggravated by the Veteran's service-connected lumbar degenerative disc disease and/or bilateral lumbar radiculopathy of the lower extremities, to include the pain caused by these disabilities. 

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




